Citation Nr: 0026109	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post- traumatic stress disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL
Appellant and D.H.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to May 1969 
and served in Vietnam for almost 7 months.  

This appeal was originally before the Board of Veterans' 
Appeals (Board) in January 1998 on appeal from a September 
1993 rating decision of the RO that raised the veteran's 
disability evaluation for his service-connected post-
traumatic stress disorder (PTSD) from 10 percent to 50 
percent.  In January 1998, the Board remanded the veteran's 
case to the RO for development of the evidence and 
adjudication of the veteran's claim for a total rating based 
on unemployability.  The requested action has been 
accomplished, and the veteran's case has been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The symptoms of occupational and social impairment 
attributable to the service-connected PTSD have not been 
productive of more than considerable social and industrial 
impairment, nor does his occupational and social impairment 
due to PTSD result in more than reduced reliability and 
productivity.  

3.  The veteran has significant deficiencies resulting in 
occupational and social impairment due to a personality 
disorder, and this condition affects his functioning more 
than his PTSD.  

4.  The veteran has a ninth grade education and has worked 
primarily as a welder, but also as a house painter and heavy 
equipment operator.  He has reported becoming unemployed in 
1980, and Social Security has recognized him as disabled as 
of 1992.  

5.  The veteran's service-connected disabilities are 
contributory factors to the veteran's unemployability, but it 
is primarily due to nonservice-connected disabilities, 
including a personality disorder and back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 for PTSD have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, and Part 4, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  

2.  The requirements for a total compensation rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, and Part 
4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are not implausible.  In general, an 
allegation of increased disability warranting higher 
compensation benefits is sufficient to establish a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Further, it is the judgment of the Board that the 
veteran has been afforded every administrative consideration 
regarding development of his claims, especially in view of 
the evidentiary action pursuant to the Board's January 1998 
Remand.  The September 1999 psychiatric examination by the VA 
was completed with the examiner having reviewed the veteran's 
claims folder.  The report of the examination is full and 
complete and provides extensive information for rating 
purposes.  Also, the question regarding the potential 
availability of additional records from another government 
agency has been answered.  Accordingly, the Board is 
satisfied that all relevant facts have been properly 
developed pursuant to 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Although a review of the recorded history of a disability in 
order to make a more accurate evaluation is necessary, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. §§ 4.2, 4.41 (1999), Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  


Factual Background

Service connection has also been established for lacerations 
of the scalp, left lower lip and chin, and for residuals of 
fractured mandible, each assigned noncompensable disability 
ratings.  The combined service-connected disability rating is 
50 percent from June 2, 1993.  

When the veteran was hospitalized by the VA in June 1993, the 
diagnoses were PTSD and alcohol abuse/dependency.  It was 
reported that the veteran's prognosis was guarded due to the 
severity of his PTSD.  Reportedly, he tended to isolate and 
live by himself.  He withdrew from society and was 
hypervigilant.  He had ruminations throughout the day and 
intrusive thoughts of Vietnam.  

An award letter from the Social Security Administration (SSA) 
reflects that the veteran claimed he was disabled due to 
mental and back disabilities.  He was awarded benefits based 
on psychiatric disorders, including PTSD and polysubstance 
addiction disorder, in remission, effective in September 
1992.  

When the veteran had a psychiatric examination by the VA in 
June 1996, it was noted that he had had two or three 
hospitalizations for alcohol use and that his other major 
medical difficulties were apparently related to severe back 
pain from a ruptured disc.  It was reported that the veteran 
continued to suffer from symptoms of PTSD with much 
difficulty with sleep disturbance, continued difficulty with 
hypervigilance and social and emotional withdrawal as well as 
constant, painful intrusive memories.  He clearly described 
difficulty in retaining employment and in functioning in 
social and marital situations because of his PTSD.  

The report of the veteran's examination by the VA in May 1997 
reflects that the veteran felt emotionally "walled-off," 
numb, and detached from others.  He had only two or three 
friends.  On the mental status examination, he was depressed.  
His thoughts were clear and goal oriented.  There was no 
evidence of delusions or hallucinations.  He described at 
least one episode of apparent flashback phenomenon where he 
partially dissociated from current reality.  His cognitive 
abilities were grossly intact, although he described 
difficulty with concentration because of intrusive memories 
and anxiety.  He denied suicidal ideation.  The diagnosis was 
PTSD, chronic and severe.  The Global Assessment of 
Functioning (GAF) score was estimated to be no more than 45.  

In August 1997, the veteran and a witness testified 
concerning the veteran's entitlement to higher disability 
compensation for his PTSD.  The veteran testified that his 
PTSD had become worse in the last six months.  The only work 
he performed was part-time or odd jobs.  The veteran's 
witness testified that the veteran became "kind of scary" at 
times to the extent that his friends had to be alert to 
protect other people from the veteran.  

In August 1997, a former neighbor provided the information 
that he had lived less than one hundred feet from the veteran 
for two years and worked with him in welding and on their 
landlord's farm.  The veteran was described as a constant 
source of anxiety who had to be led by the hand in performing 
work.  There were times when the veteran had no problem 
performing a task, and other times when he had no idea of 
what to do.  

Pursuant to the January 1998 Remand, the RO requested that 
the Social Security Administration (or SSA) provide copies of 
the medical evidence utilized in considering any claim by the 
veteran for disability benefits.  In July 1999, the SSA 
responded that they were unable to locate any medical records 
for the veteran.  Their folder storage operators were unable 
to locate any files for the veteran and the records were 
apparently lost.  

When the veteran had a psychiatric examination by the VA in 
September 1999, his claims file was reviewed.  The veteran 
complained of depression, nervousness, a desire to hurt 
others, excessive energy, excessive anger and irritation, 
concentration problems, guilt feelings, and disturbing 
thoughts.  He reported that he had been depressed for years, 
and that when depressed he was easily irritated and started 
getting mad. He became nervous over loud noises and people 
coming up from behind him.  He had hit people in the past who 
startled him.  He worried that some day he would hurt someone 
who might sneak up behind him as a joke.  He became irritated 
over any little thing and fought even when he tried not to 
fight.  He was afraid he was going to kill someone.  He had 
intrusive thoughts about Vietnam, noting that he was exposed 
to mortar fire almost every day while in the infantry there.  
He thought about fire fights all the time, and he had 
memories triggered by smells or sounds.  Although he 
previously had had dreams about Vietnam, he longer had them, 
or, if he did, he did not remember them.  

After separating from service, the veteran became a certified 
welder.  He worked many different places, primarily in body 
shops.  He also worked as a painter's helper and as a heavy 
equipment operator.  He had not had full time work since 
1980, when he was a welder.  Occasionally, he worked painting 
houses or cutting grass, but he primarily relied on his VA 
benefits to support himself.  He had been married three 
times.  At the time of the examination, he had a girlfriend 
with whom he lived.  He gave a history of severe drug abuse 
from 1970 to 1983 or 1984.  He had abused anything to do with 
opiates or "speed" of any kind.  In 1984, he was 
incarcerated for dealing.  At that time, he found religion.  
Currently, he only used a little marijuana to help him sleep 
and a beer, "every so often."  He reported disliking the 
feeling he had from alcohol.  

The veteran enjoyed carving wood and described himself as 
being fairly skilled at this.  He had sold some of his 
carvings.  He took care of the house with his step-son's 
assistance, including doing the laundry, the cooking, and the 
shopping.  The veteran was able to drive.  He had friendships 
with his neighbor and with other Vietnam veterans he met in 
group therapy.  

The veteran arrived by himself for the appointment.  His 
speech was mumbled and his ability to express himself was 
only fair.  His affect was sad.  His overall mood seemed 
depressed.  His orientation was appropriate.  His thinking 
was logical, although slow and disorganized.  His thought 
content was notable for a suicidal ideation in the early 
1970's.  He had not been suicidal since 1990.  He denied 
hallucinations, but he described seeing shadows in his 
peripheral vision.  He described preoccupation with 
experiences in Vietnam.  Relationships with others seemed 
poor.  His self-esteem was fair, especially regarding his 
abilities to carve wood.  Past severe drug abuse was noted, 
but this was not a current problem.  He was aware of current 
news events and his reasoning skills indicated the capacity 
for abstract thinking.  His judgment and insight seemed poor.  
The veteran was not currently working, but the reasons for 
this were unclear to the examiner.  The veteran had received 
past counseling help, but did not receive any currently.  He 
was unable to describe efforts he was making to improve his 
situation.  The veteran was open and cooperative during the 
interview with fair eye contact.  

The examiner opined that the veteran seemed to be having 
problems with PTSD and a personality disturbance.  His PTSD 
was likely triggered by the trauma he experienced during his 
eight months in Vietnam.  It was manifested by intrusive 
memories, distress when exposed to similar situations, 
diminished interest in normal activity, detachment from 
others, restricted affect, anger outbursts, and an 
exaggerated startle response.  It was chronic in nature, but 
only mild in intensity.  The examiner further opined that the 
veteran also has personality problems manifested by a poor 
work history, unstable marital relationships, past drug and 
alcohol abuse, past criminal behavior, and poor grooming and 
hygiene.  It was also of chronic duration and more serious 
than his PTSD.  The PTSD impaired the veteran's social 
relationships, mood and activity level.  His personality 
problems interfered with his occupational achievement and 
judgment.  It was noted that the veteran was currently 
unemployed and feeling some financial stress.  The likelihood 
of significant change in his condition was poor.  There were 
diagnoses of PTSD and personality disorder, not otherwise 
specified.  The GAF score was 58 due to PTSD, and 41 total.  


Analysis:  Increased Rating Issue

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where, as 
here, entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD became 
effective.  See 61 Fed.Reg. 52,695 (1996) (now codified at 38 
C.F.R. Part 4).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO has evaluated 
the veteran's claim under both the old and new regulations.  
The veteran was afforded an opportunity to comment on the 
RO's action.  Accordingly, there is no prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the old regulations effective prior to November 7, 
1996, Diagnostic Code 9411 provided that a 50 percent 
evaluation was warranted for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 
7 Vet. App. 95 (1994).

Under the new diagnostic criteria for PTSD, effective 
November 7, 1996, a 50 percent evaluation will be assigned 
for PTSD which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).   

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102 
(1999), requiring that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 61 Fed. Reg. 52698.  Here, the VA psychiatric 
examiner in September 1999 was able to succinctly 
differentiate service-connected symptomatology from 
nonservice-connected complaints.  

In 1999, the VA examiner concluded that the veteran's PTSD 
was chronic in nature, but only mild in intensity, and that 
his nonservice-connected personality problems interfered with 
his occupational achievement and judgment.  The GAF score was 
58 due to PTSD, and 41 total.  

The veteran's recorded GAF scores have been considered.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF of 21-30 
indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas.  A GAF of 31-40 denotes some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.    A 41-50 score denotes serious symptoms, 
or any serious impairment in social, occupational, or school 
functioning.  A 51-60 score indicates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  Finally, a GAF of 61-70 denotes some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

The above findings on the psychiatric examination clearly 
establish that the veteran experiences some level of social 
and industrial impairment due to his PTSD.  However, it is 
clear that the nonservice-connected personality disorder, in 
the judgment of the VA psychiatric examiner, is the 
predominant factor in producing social and industrial 
impairment.  The examiner opined that, although the veteran 
has domestic problems resulting from his PTSD, his industrial 
impairment is primarily related to the personality disorder.  
In these circumstances, the current 50 percent disability 
rating, under either applicable set of rating criteria, 
adequately compensates the veteran for the level of 
disability attributable to the service-connected PTSD.  

In light of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO properly 
assigned the veteran a 50 percent disability evaluation for 
PTSD and that no factual basis exists for changing that 
determination at any time since then.  In reaching its 
decision, the Board considered the complete history of the 
veteran's PTSD as well as his current clinical manifestations 
and the effect they have on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The Board also considered 
whether the veteran's disability picture is so exceptional or 
unusual as to warrant a referral for evaluation on an 
extraschedular basis.  The veteran has not been hospitalized 
for his PTSD since June 1993, and that hospitalization was 
also necessitated by his nonservice-connected alcohol abuse 
and dependence.  The evidence does not reflect marked 
interference with employment due to PTSD currently.  
Consequently, the Board finds that a referral is 
inappropriate.  Specifically, there is no evidence disclosing 
that the veteran's PTSD, alone, causes any unusual 
impairment, such as marked interference with employment or 
necessitates frequent periods of hospitalization as is 
required for a referral under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.

Analysis:  Unemployability

A total disability rating will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of a service-connected 
disability or disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disabilities are 
met and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable.  38 
C.F.R. § 4.16.  

In this case, the veteran does not meet the percentage 
requirements for a total rating by reason of individual 
unemployability discussed in 38 C.F.R. § 4.16.  Inasmuch as 
his combined rating of 50 percent is less than 100, the 
regulation requires that the evidence show that the veteran 
is unable to secure or follow substantially gainful 
employment due to his service-connected disabilities in order 
to warrant a total rating based on individual 
unemployability.  

The question in this case concerning whether the veteran's 
service-connected disabilities alone prevent him from 
engaging in gainful employment warrants only one conclusion.  
The veteran has a nonservice-connected personality disorder 
and a nonservice-connected back disability that in 
combination with the PTSD symptoms preclude his gainful 
employment.  The objective evidence is convincing that the 
veteran's nonservice-connected disabilities have a major role 
in preventing the veteran from pursuing and obtaining gainful 
employment.  It is therefore the judgment of the Board that 
the evidence of record fails to demonstrate that the symptoms 
and manifestations of his service-connected disabilities 
alone cause him to be unable to secure or follow 
substantially gainful employment.  Entitlement to a total 
compensation rating must be established solely on the basis 
of impairment arising from service-connected disorders.  
Blackbird v. Brown, 4 Vet. App. 395, 398 (1993).  It follows 
that the veteran is not entitled to a total rating by reason 
of individual unemployability.  

The veteran has consistently maintained that his PTSD 
adversely affects his employability, and in June 1993, in 
addition to filing the increased rating claim, he filed a 
separate claim for a total rating for compensation purposes 
based on individual unemployability.  An attorney who was 
previously representing him has argued extensively that the 
veteran is entitled to such a benefit.  The Board has 
conceded that the veteran's claim for an increased rating for 
his PTSD is intertwined with the individual unemployability 
claim, but for the reasons discussed herein does not find 
that entitlement to the benefit has been demonstrated.  

Finally, regarding the evidence that the veteran was 
apparently receiving Social Security benefits and had been 
considered essentially unemployable by that Administration in 
the past, some of the relevant documents relating to that 
determination are in the claims file, however, the SSA has 
reported that any of the veteran's records they had regarding 
the matter are now lost.  In the judgment of the Board, the 
extensive data produced by the September 1999 examiner, 
regarding the veteran's service-connected PTSD, ameliorates 
any problem associated with the older SSA records now being 
unavailable.  

Again, in reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for PTSD, currently assigned a 50 percent 
disability evaluation, is denied.  

A total compensation rating based on individual 
unemployability is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


